Case 0:20-cv-60719-WPD Document 181-1 Entered on FLSD Docket 09/03/2021 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

ITA (DICAL Case No. 20-60719-CIV-
TEMOR MEDICELEID: DIMITROULEAS/SNOW
Plaintiff,

Ms

ECTOSENSE NV, and
VIRTUOX, INC.

Defendants !

DECLARATION OF MATS DAHLOVIST

i; My name is Mats Dahlqvist. I am over the age of 18, am of sound mind, and am
otherwise competent to offer this testimony. I make these statements on behalf of Ectosense, nv,
as a Member of Ectosense's Board of Directors. I am a Board Member of Ectosense, and was a
Board Member at the time of the events described below.

2. These statements are based solely on my own personal accounts of the described
events and my own notes of these events. The documents referenced herein are retained. The
records are comprised of original documents. They are authentic, accurate, and reliable. The
records were made at or near the time of the respective events they describe, and were retained for
storage as is my normal practice.

3. I previously consulted for Itamar Medical (‘Itamar’), hence I am familiar with
certain members of Itamar’s upper management, who is aware that | am a board member of
Ectosense, evidenced by direct conversations regarding Ectosense.

4. At 3pm on April 12, 2021, I was contacted by Mr. Kleinhendler over telephone,
after he was introduced to me over email by a third party ~ on request of Mr. Kleinhendler. Mr.

Kleinhendler informed me that he had a long relationship with the Itamar directors who engaged

Exhibit A

 
Case 0:20-cv-60719-WPD Document 181-1 Entered on FLSD Docket 09/03/2021 Page 2 of 5

him to look into the matters that I describe below. I made detailed contemporaneous notes about
the conversation. My notes are attached hereto.

>. My notes reflect that Mr. Kleinhendler told me he had specifically reviewed
Ectosense's “statements” in its "FDA submission". He believed that investors in Ectosense "would
be concerned" about what he had to say, that a "US authority" could be involved, and that there
was a "real serious ground for concern.”

6. Mr. Kleinhendler volunteered the fact he was not counsel of record in the Florida
litigation as a prelude to his explanation that he wanted to discuss Ectosense's representations to
the FDA with an Ectosense investor, and that his communication was not related to “what was
going on in Florida with PAT”. This, he said, was “more serious.”

i Because the FDA submissions are relevant to several ahs issues in this case, I
find it hard to agree with Mr. Kleinhendler characterization of having contacted me outside the
purview of this litigation in Florida.

8. Mr. Kleinhendler explained that he contacted me to obtain the contact information
of Saffelberg Investment’s in-house counsel. Saffelberg has made substantial investments in
Ectosense — investments necessary to cover the operating losses incurred at Ectosense.

9. Mr. Klcinhendler volunteered to explain that he was specialized in anti-bribery,
moncy-laundering, and compliance issues in front of governmental agencies.

10. _ I understood his statements and intentions as a warning that Ectosense would be
accused of criminal conduct. I perceived the communication of Mr. Kleinhendler as a transparent
threat to Ectosense's directors and/or shareholders. | considered it an effort to put pressure on

Ectosense outside the arena of the case in Florida courts.

 
Case 0:20-cv-60719-WPD Document 181-1 Entered on FLSD Docket 09/03/2021 Page 3 of 5

11. Upon learning of Mr. Kleinhendler’s attempt to reach me, but prior to the telephonic
conversation with him at 3pm, I reached out to Mr. Bart Van Pee —who was responsible at
Ectosense for the Florida litigation—to inform him of the peculiarity that an Israel-based lawyer
with a background in compliance was reaching out to me. After concluding the telephonic call
with Mr. Kleinhendler, I again reached out to Mr. Van Pee and expressed my opinion that Itamar
had engaged a lawyer to make threats against Ectosense’s directors and/or its shareholders. I shared
and discussed the nature of Mr. Kleinhendler’s specific allegations related to a purported fraud on
the FDA.

12. [ have nothing further to say on these topics at this time.

Dated this 18" day of August, 2021.

1 declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

Executed on August 18, 2021.

I )
8 A
Mat’ Dahlqui

Ectosense Director

 

 
Case 0:20-cv-60719-WPD Document 181-1 Entered on FLSD Docket 09/03/2021 Page 4 of 5

 
Case 0:20-cv-60719-WPD Document 181-1 Entered on FLSD Docket 09/03/2021 Page 5of5

       

yu-lovse ex 0

ly fe os Sta cx Hes

cor cehl as

ee /repve ipsa ai
ie ctictt 3 tk
oe —_ i =

Seep ee lecu bs
Sein K eee ' r
et ate f cue

ee

‘Se

  

au

     
   
   

 

 
